Order filed May 6, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00149-CR
                                 ____________

                    KALLUPPE DJUAN ALLEN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No. 6
                           Harris County, Texas
                       Trial Court Cause No. 1902878


                                      ORDER
       Appellant is represented by retained counsel, Mark Aronowitz. No reporter’s
record has been filed in this case. Marcia E. Barnett, the official court reporter for
the County Criminal Court at Law No. 6, informed this court that appellant had not
made arrangements for payment for the reporter’s record. On March 26, 2014, the
clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter’s record unless appellant, within 15 days of
notice, provided this court with proof of payment for the record. See Tex. R. App.
P. 37.3(c). Appellant filed no reply.
      Accordingly, we issue the following order:
       We ORDER appellant’s retained counsel, Mark Aronowitz, to file a brief in
this appeal on or before June 5, 2014. If Mark Aronowitz does not timely file the
brief as ordered, we will issue a show cause order directing him to appear before
this court on a date certain to show cause why he should not be held in contempt
for failing to file the brief as ordered.



                                 PER CURIAM